

117 HRES 43 IH: Thanking United States Capitol Police officers and other law enforcement officers and condemning actions on January 6, 2021.
U.S. House of Representatives
2021-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 43IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2021Mr. Steube submitted the following resolution; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONThanking United States Capitol Police officers and other law enforcement officers and condemning actions on January 6, 2021.Whereas, on January 6, 2021, hundreds of protestors sieged the United States Capitol while Congress was debating the certification of electoral votes;Whereas United States Capitol Police officers and other law enforcement officers were injured, gassed from their own tear gas, and afraid for their lives as they attempted to hold the line;Whereas Members and staff were protected by United States Capitol Police officers and other law enforcement officers barricading them while surrounded by demonstrators until the hallway was clear for them to get out safely; andWhereas the violence and lawlessness we saw on January 6, 2021, were unacceptable, and as a Nation, we must do better: Now, therefore, be itThat the House of Representatives—(1)thanks United States Capitol Police officers and other law enforcement officers for showing professionalism and for their service in keeping Members and staff safe during the events of January 6, 2021;(2)condemns the actions of those who broke through the security of the United States Capitol; and(3)condemns violence and rioting of any kind, by any group or organization.